Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed December 14, 2021 has been fully considered and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 7-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3461724 B2 in view of Panduit FS083 (“Cable Preparation Best Practices for Fiber Optic Indoor/Outdoor Stranded Loose Tube Cable”, Best Practices, Panduit Corp. 2014, pages 1-14) and Corning (“Understanding Fiber Optics & Local Area Networks”, Corning Optical Communications, Just the Technical Facts, LAN-737-AEN, March 2019, pages 1-12). 
Regarding claims 1 and 12; JP 3461724 B2 discloses a method for securing and/or installing an optical fiber (21a) of a fiber optic cable (21; see Figures 1 and 2, reproduced below), the method comprising: 
removing (the sheath is removed expose the end of the optical fiber 30(21a) as illustrated in Figure 1) for a predetermined length through a sheath (32) of the fiber optic cable (21) to expose a portion of an optical core (30(21a)) extending outward beyond a butt of a remaining uncut sheath (32), the fiber optic cable (21) comprising the sheath (32) surrounding the optical core (21a) that comprises a buffer tube (34), the optical fiber (21a) being contained in the buffer tube (34); 
removing (the buffer tube is removed to expose the end of the optical fiber 30(21a) as illustrated in Figure 1) a portion of the buffer tube (34) contained in the exposed portion of the optical core (21a) and exposing a portion of the optical fiber (30(21a)); 
using/sliding a blocking tube (22) to at least partially surround a section of the exposed portion of the optical fiber (30(21a)); and 
injecting a sealant (23) into the blocking tube (22) to lock the optical fiber (21a) within the blocking tube (22) and couple the exposed portion of the optical fiber to the fiber optic cable (21; see Figures 1 and 2).  

    PNG
    media_image1.png
    736
    586
    media_image1.png
    Greyscale

JP 3461724 B2 does not disclose that the steps of removing the sheath (32) and the buffer tube (34) require cutting.  The examiner takes Official notices that sheaths and buffer tubes are routinely removed from optical fibers in optical fiber cables by cutting the sheath and/or buffer tubes of the cables to expose the optical fibers therein.  
For example, Panduit FS083 teaches that a predetermined length of a fiber optic cable sheath may be cut to remove a sheath section to expose the structure inside the cable (see sections 3.0 and 3.1; see Figures on page 4) and that buffer tubes may be cut with a blade to remove a portion of the buffer tube and expose the optical fiber therein (see section 3.3; see Figures on page 7).  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to remove predetermined lengths of the sheath and the buffer tube by cutting the sheath and the buffer tube to expose the optical fibers within the cable.
JP 3461724 B2 does not specifically state that the optical fiber (21a) is loosely contained in the buffer tube (34).  JP 3461724 B2 teaches that the optical fiber is for use in optical lines connecting to a user’s house.  Optical fiber cables have two standard design options, loose-tube cable structure and tight-buffered cable structure.  Corning teaches that the loose tube cable design has been used more extensively than any other cable in the industry, and provides stable and highly reliable optical transmission characteristics over a wide temperature range for use as outdoor, indoor, and indoor/outdoor applications (see page 9).  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use an optical fiber cable of loose tube cable structure in the invention of JP 3461724 B2, in which the optical fiber (21a) is loosely contained in the buffer tube (34), for the purpose of using a commonly used type of cable structure that provides stable and reliable optical transmission characteristics over a wide ranges of temperatures for outdoor and/or indoor applications when installing cable at a user’s house, since the cable must necessarily either be of a loose tube structure or a tight buffered structure, thereby presenting two choices, either of which would be obvious to try, and since loose tube and tight-buffered cable structures were known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 7; JP 3461724 B2 does not explicitly discloses the step of cleaning the exposed portion of the optical fiber (21a).  Panduit FS083 teaches the step of cleaning the exposed portion of the optical fiber (see section 3.3 and the bottom Figure on page 7).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to clean the exposed portion of the optical fiber (21a) of JP 3461724 B2 for the purpose of removing any debris from cutting and removing the sheath and buffer tube to prevent debris from interfering with optical transmission through, into, or out of the optical fiber (21a), since optical fibers are routinely cleaned for this reason to minimize optical loss.
Regarding claim 8; JP 3461724 B2 does not explicitly state that the blocking tube has a length ranging between 40 mm and 50 mm.  However, JP 3461724 B2 does teach that the length of the fiber grating portion (31) is about 30 to 40 mm and Figure 2 illustrates that the fiber grating portion (31) is inside of the blocking tube (22), wherein the blocking tube is longer than the grating portion (31).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to make the blocking tube (22) be any length sufficient to house the grating portion (31), including a length between 40 mm and 50 mm, which is longer than the grating portion (31), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 9; the blocking tube (22) is a hollow cylinder, however, JP 3461724 B2 does not specifically disclose that the blocking tube has a cross section with an outer diameter of 4 mm and an inner diameter comprised between 2.5 mm and 3 mm.  However, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the size of the blocking tube (22) to accommodate a desired optical fiber section, including providing the blocking tube with a cross section with an outer diameter of 4 mm and an inner diameter comprised between 2.5 mm and 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 10; JP 3461724 B2 teaches that the blocking tube (22) is made of a polyester material (HytrelTR), but does not disclose that the blocking tube (22) is made of polyvinyl chloride or polyethylene.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any materials known to form tubes in the optical fiber arts to form the blocking tube (22) in alternative to polyester, including polyvinyl chloride or polyethylene, for the purpose of selecting a material that has properties suitable for the environment in which the finished product is intended to be deployed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 135 USPQ 416), and since these materials were known alternative materials to one of ordinary skill, and one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11; JP 3461724 B2 teaches that the sealant (23) is an epoxy resin, but does not state that the sealant is a two component polyurea compound or a two component polyurethane compound.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any known epoxy resin, including a two component polyurea compound or a two component polyurethane compound, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 135 USPQ 416), and since these materials were known alternative materials to one of ordinary skill, and one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 13 and 21; JP 3461724 B2 does disclose the step of, before sliding the blocking tube, abrading a surface of the exposed portion of the buffer tube, and cleaning the exposed portion of the optical fiber (21a).  Panduit FS083 teaches the step of cleaning the exposed portion of the optical fiber (see section 3.3 and the bottom Figure on page 7).  Additionally, termination ends of optical fibers and the various layers thereof are routinely abraded in the art to provide a finished surface that is smooth and free of debris for the purpose of improving optical coupling.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to, before sliding the blocking tube, abrade a surface of the exposed portion of the buffer tube, and clean the exposed portion of the optical fiber (21a) of JP 3461724 B2 for the purpose of removing any uneven portions and/or debris from cutting and removing the sheath and buffer tube to prevent debris from interfering with optical transmission through, into, or out of the optical fiber (21a), since optical fibers are routinely cleaned for this reason to minimize optical loss.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over JP 3461724 B2 in view of Panduit FS083 (“Cable Preparation Best Practices for Fiber Optic Indoor/Outdoor Stranded Loose Tube Cable”, Best Practices, Panduit Corp. 2014, pages 1-14) and Corning (“Understanding Fiber Optics & Local Area Networks”, Corning Optical Communications, Just the Technical Facts, LAN-737-AEN, March 2019, pages 1-12), and in further view of Davies et al. (US 2012/0134635 A1).
Regarding claim 22; JP 3461724 B2 does not disclose that cutting for a predetermined length comprises longitudinally cutting at opposite grooves in the sheath and pulling apart the sheath to a predetermined length.  Davies et al. teaches that loose tube cables including a buffer tube and a sheath around the buffer tube (see paragraphs 1-3) commonly have strength members (4) embedded in the sheath (3; see Figure 2), and that longitudinal grooves (8) may be provided on opposite sides to facilitate identification of the proper plane for performing a longitudinal cut to avoid the strength members (4), wherein a predetermined length of the sheath is longitudinally cut at opposite grooves in the sheath (see Figures 4 and 5) and the sheath is pulled apart to a predetermined length.  Thus, Davies et al. teaches an alternative method for removing the sheath from a loose tube cable.  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to perform a cutting step for a predetermined length comprising longitudinally cutting at opposite grooves in the sheath and pulling apart the sheath to a predetermined length for the purpose of determining an optimal orientation of a loose tube cable for removing the sheath to avoid any strength members present therein, since this was a known alternatives method for removing loose tube cable sheaths in the prior art and one of ordinary skill could have performed the cutting method steps with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The method defined by claim 2, wherein cutting the portion of the buffer tube comprises cutting the buffer tube of the exposed portion of the optical core at a predetermined distance from the butt leaving an exposed portion of the buffer tube extending outward beyond the butt and exposing a portion of the optical fiber, and wherein using the blocking tube comprises using the blocking tube to at least partially surround a section of the exposed portion of the optical fiber and a section of the exposed portion of the buffer tube, in combination with all of the limitations of base claim 1;
A fiber optic cable defined by claim 14, comprising an exposed portion of the buffer tube extending outward beyond a butt of the sheath, wherein the exposed portion of the optical fiber extends outward beyond the end of the exposed portion of the buffer tube, wherein the blocking tube at least partially surrounds a section of the exposed portion of the optical fiber and a section of the exposed portion of the buffer tube, and wherein, along a radial direction from a center of the fiber optic cable, an end of the blocking tube overlaps with the exposed portion of the buffer tube in combination with all of the other limitations of claim 14.
Claims 3-6 depend from claim 2, and claims 16-20 depend from claim 14.

Response to Arguments
Applicant’s arguments with respect to the pending have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Panduit FS077 (“Cable Access Procedures for Opti-Core Fiber Optic Outside Plant Reverse Oscillating Lay (ROL) Cable”, Best Practices, Panduit Corp. 2014, pages 1-14) teaches that a predetermined length of a fiber optic cable sheath may be cut to remove a sheath section to expose the structure inside the cable (see sections 3.0, 3.1a, and 3.1b; see Figures 3.1.a and 3.1.b on page 4; see Figures 3.1.d and 3.1.e on page 5) and that buffer tubes may be cut with a blade to remove a portion of the buffer tube and expose the optical fiber therein (see section 3.3; see Figures 3.3.a and 3.3.b on page 7);
OFS (Installation Practice IP-011A, OFS Fitel, May 2013, pages 1-20) discloses a method for removing sheaths and buffer tubes to expose optical fibers, wherein the sheaths and buffer tubes are cuts and removed to expose the optical fibers (see the entire document);
Corning (MiniXtendTM HD Loose Tube Cable Jacket and Buffer Tube Removal Procedures, Standard Recommended Procedure 004-221-AEN, Issue 2, June 2015, pages 1-8) teaches that sheaths and buffer tubes are cut and removed to expose optical fibers therein (see the entire document); 
Fiber Optic Network Products (“Loose-tube Cable vs. Tight-buffered Cable”, https://www.fiberopticshare.com/loose-tube-cable-vs-tight-buffered-cable.html,  2015) explains that loose-tube cables and tight buffered cables are the two known design categories for optical fiber cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874